Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9,11 and 14 are rejected under 35 U.S.C. 103 as obvious over JP2007326938.
	The reference exemplifies (#3) a blend of 94.97 parts polycarbonate, 5 parts polycaprolactone and 0.03 parts ADK stabilizer2112 (a phosphite stabilizer). This example lacks carbon black. 
However, the reference (paragraph 99) does suggest the inclusion of carbon black in amounts of less than 2pph (paragraph 101).This overlaps and renders obvious applicant’s range.
	In regards to the claimed Mw, the polycarbonate of the cited example appears to have a Mv of 27,000 (table 1; paragraph 114). Given Mw is usually greater than Mv (see page 6 of the Polymer Spectator article), it would appear that it can be safely said that the 27,000 Mv would be within applicant’s claimed 20,000-60,000 range. Furthermore, a 29,000 Mw polycarbonate is reported to be 23,000 Mv (see col 2 line 15-21 of 
	In regards to the claimed Tg, the reference utilizes a homopolycarbonate of BPA with polycaprolactone in a 95/5 ratio as does applicant. It is implausible that a different Tg would result for the reference of the same materials. The burden of proving otherwise is shifted to applicant.

	In regards to applicant’s dependent claims:
	The polylactone is Placcel HIP which is a poly-e-caprolactone of 10,000 Mw (see paragraph 25 of Tomiyama 2006/0042730).

Claims 3-9,11 and 14 are rejected under 35 U.S.C. 103 as obvious over JP2007326938 in view of JP2010194757.
JP2007326938 applies as explained above.
The primary reference does not teach that very small amounts of carbon black will render a polycarbonate laser markable.
	J’757 (abstract) teaches that polycarbonate can be made laser markable by the inclusion laser beam energy absorbers such as carbon black or metal oxides. The reference demonstrates (paragraph 81) that 0.0015 parts of carbon black in 100 parts  polycarbonate is laser markable.	
It would have been obvious to add 0.0015% carbon black to JP2007326938’s cited example to render the composition laser markable. This is the effect applicant desires.

Claim 12 rejected under 35 U.S.C. 103 as obvious over JP2007326938 in view of JP2010194757.
JP2007326938 applies as explained above.
JP2007326938 (paragraph 99) suggests the inclusion of carbon black and titanium dioxide.
J’757 (abstract; paragraph 45) teaches that polycarbonate can be made laser markable by the inclusion of a combination of laser beam energy absorbers such as carbon black with metal oxides in combined amounts of 0.0005-1 part per 100 of polycarbonate. The reference demonstrates (paragraph 81) that 0.0015 parts of carbon black in 100 parts polycarbonate is laser markable. 
The metal oxide can be based on titanium (paragraph 42 of J’757).	It would have been obvious to add 0.0015% carbon black along with small amounts of titanium dioxide to JP2007326938’s cited example to render the composition laser markable. This is the effect applicant desires.

Claim 13 is rejected under 35 U.S.C. 103 as obvious over JP2007326938 in view of JP2010194757 and JP2015083621.
JP2007326938 and JP2010194757 apply as explained above
J’757 (abstract; paragraph 45) teaches that polycarbonate can be made laser markable by the inclusion of a combination of laser beam energy absorbers such as carbon black with metal oxides in combined amounts of 0.0005-1 part per 100 of polycarbonate. The reference demonstrates (paragraph 81) that 0.0015 parts of carbon 
The JP2007326938 /JP2010194757 combination does not suggest the specific Bismuth oxide of the claim.
JP2015083621 (abstract) teaches such bismuth compounds render polycarbonate compositions laser markable.
It would have been obvious to add this bismuth compound to a carbon black containing version of JP2007326938’s cited example to render the composition laser markable.

Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive. 

Applicant argues that JP2007326938 only suggests carbon black in amounts to act as a pigment.
This is not convincing. The reference suggests “not more than 2 parts per hundred” of pigment. This overlaps applicant’s 0.0001-0.01% range. For such an overlap, a prima facie case of obviousness exists (MPEP 2144.05 I.).
Is there anything unexpected about applicant’s narrow range? The answer is “no”. Such amounts were previously known to render polycarbonates laser markable.
Applicant criticizes JP2007326938 for only reporting Mv of the polycarbonate (instead of Mw) and failing to report the Tg of the composition.

Applicant argues that the reference is silent regarding Tg.
This is not convincing. Simply measuring and claiming a previously undisclosed property of a known or obvious composition, does not make the old/obvious composition patentable. Applicant fails to even allege that the reference’s composition (with or without the laser color former) inherently lacks the required Tg.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	4/2/21